Citation Nr: 1403887	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a deep and nonlinear burn scar of the right biceps. 

2.  Entitlement to an increased rating in excess of 10 percent for unstable or painful scars of the right biceps and triceps.

3.  Entitlement to an increased (compensable) rating for superficial and nonlinear burn scars of the right forearm, right triceps, right flank, right shoulder, and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA Regional Office (RO) in Waco, Texas, in which the RO applied the revised scar rating criteria and assigned the Veteran's service-connected scars three separate evaluations under: (1) Diagnostic Code 7801, 20 percent for deep, nonlinear scars; (2) Diagnostic Code 7802, noncompensable   (0 percent) for superficial, nonlinear scars; and, (3) Diagnostic Code 7804, 10 percent for painful scars.  The Veteran's scars were formerly rated as 10 percent disabling as one disability under Diagnostic Code 7802, second degree burn scars.  Rating the Veteran's scars separately under the revised criteria increased the combined rating for scars from 10 percent to 30 percent.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The VA notified the Veteran in July 2012 that his requested Board hearing had been scheduled for September 2012.  The Veteran did not appear for this Board hearing.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran had a deep and nonlinear burn scar on his right biceps measuring 11 x 21 centimeters (cm) with moderate underlying soft tissue loss.

2.  For the entire rating period, the Veteran had painful scars on his right biceps and triceps.

3.  For the entire rating period, the Veteran had superficial and nonlinear burn scars with no underlying soft tissue loss on his right forearm (3 x 17 cm), right triceps (12 x 20 cm), right flank (13 x 23 cm), right shoulder and back (3 x 5 cm) covering a total area of 605 square cm.

4.  The Veteran has limitation of motion of the right arm due to burn scars of the right biceps, triceps, and forearm, analogous to limitation of forearm extension to no more than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected deep and nonlinear burn scar of the right biceps have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7801 (2013).

2.  The criteria for a rating in excess of 10 percent for service-connected unstable or painful scars of the right biceps and triceps have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804 (2013).

3.  The criteria for a compensable rating for service-connected superficial and nonlinear burn scars of the right forearm, right triceps, right flank, right shoulder and back have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate10 percent disability rating, and no more, for limitation of extension of the right arm due to scars of the right biceps, triceps, and forearm have been met.  38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7805, 4.71a, Diagnostic Code 5207 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in April 2009, prior to the initial adjudication of the claim in December 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.
VA satisfied its duty to assist the Veteran in the development of his claim.  VA treatment records and lay statements by the Veteran and his spouse have been associated with the claims file.  In July 2009 the Veteran was provided with a VA examination and the report has been associated with the claims file.                      See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claims for increased ratings for the service-connected burn scars.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, reviewed VA electronic medical records, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Multiple photographs of the service-connected scars were associated with the record.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examination.

The Veteran was offered the opportunity to testify at a Board Video hearing in September 2012, but the Veteran did not appear.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or  38 C.F.R. § 3.159.

Increased Rating Criteria for Scars

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, the Veteran's scars have not increased in severity over the course of the appeal that would warrant different ratings.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim for increase in March 2009, the revised criteria apply.
Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  Here, the scars at issue are not located on the Veteran's head, face, or neck; thus, Diagnostic Code 7800 is not for application.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118 .
Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Increase Rating for Scars

The Veteran is in receipt of a 20 percent disability rating for a deep and nonlinear burn scar of the right biceps under Diagnostic Code (DC) 7801; a 10 percent disability rating for unstable or painful scars of the right biceps and triceps; and a noncompensable disability rating for superficial and nonlinear burn scars of the right forearm, right triceps, right flank, right shoulder and back.

The Veteran contends that his service-connected scars warrant higher disability ratings.  In a February 2010 Notice of Disagreement, the Veteran reported that his "primary disagreement" with the evaluation of his service-connected scars revolved around the 20 percent evaluation for deep and nonlinear scar of the right biceps, formerly evaluated as second degree burn scars.  The Veteran disagreed with VA's characterization of his burns as being second degree burns, rather than third degree burns.  The Veteran reported that he "received 3rd degree burns, not 2nd degree burns on [his] biceps, triceps, and right forearm," and "nowhere in the [RO] decision describing [his] burn scars medical description was 3rd degree burns indicated or mentioned."  In the February 2010 Notice of Disagreement, the Veteran also contends that the VA examiner had "difficulty measuring the area of [his] multiple burn locations because of the irregularity design of the various burn surfaces."  Additionally, the Veteran disagreed with the description of his scars as being "nontender," as his scars become "very tender and bothersome" if exposed to the sun.  In perfecting his appeal in July 2012, the Veteran stated that his right forearm scar is visible and disfigured, "not superficial or nontender."  The Veteran further questioned how his scars could be rated as 10 percent disabling under Diagnostic Code 7802 from December 1980 and now be evaluated as noncompensable under Diagnostic Code 7802.

The Veteran's service-connected scars are being evaluated under the revised criteria effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The Board further notes the Veteran was aware of the revised rating criteria for scars, as he provided a copy of "VA Announces Changes to the Disability Rating Schedule for Traumatic Brain Injuries and Burn Scars" for the record in March 2009.  Under the revised criteria in Diagnostic Codes 7800 to 7805, burn scars are evaluated according to their location on the body, being deep (associated with underlying tissue damage) or superficial (no underlying tissue damage), being linear or nonlinear, being unstable or painful, or other disabling effects of scars not considered in the rating criteria.  The degree of the burns the Veteran sustained and being nontender are no longer part of the rating criteria for burn scars.  See 38 C.F.R. § 4.118.

After review of the record, lay and medical evidence, the Board finds that, for the entire rating period, the Veteran had a deep and nonlinear burn scar on his right biceps measuring 11 x 21 centimeters (cm) with moderate underlying soft tissue loss; painful scars on his right biceps and triceps; and superficial and nonlinear burn scars with no underlying soft tissue loss on his right forearm (3 x 17 cm), right triceps (12 x 20 cm), right flank (13 x 23 cm), right shoulder and back (3 x 5 cm) covering a total area of 605 square cm.

In a May 2009 VA primary care visit, the Veteran complained of "chronic pain to his right arm due to burn scarring."  The Veteran stated that his "pain is intermittent" and that "sun exposure or heat make it hurt."

In a July 2009 VA scars examination, the Veteran reported that his scars have "gradually tightened on him and have become more painful," and that he continues to have pain "especially with the scar of the biceps and the posterior right arm."  The Veteran also reported "occasional breakdowns, perhaps every several months."  The Veteran further contends he has limitations in reaching with the right arm due to stretching of the scars; however, the Veteran reported no physician-sanctioned days lost secondary to acute flares or incapacitation over 12 months.

Upon physical examination, the July 2009 VA examiner noted that the Veteran has a deep, irregular scar over the right biceps area measuring 11 x 21 cm that was adherent to the underlying tissue, atrophic, and shiny with moderate underlying soft tissue loss.  The right biceps scar is confluent with the right triceps scar.  The VA examiner noted the scar in the right triceps area measures 12 x 20 cm with irregular contour and no underlying soft tissue loss.  The right triceps scar is hypopigmented and not adherent to the underlying tissue.  The skin of both the right biceps and triceps scars are is indurated and slightly inflexible.

The July 2009 VA examination report also notes the Veteran has an irregular scar measuring 3 x 17 cm on his right forearm, palmar side.  The VA examiner recorded that the right forearm scar is not adherent to the underlying tissue, and there is no underlying tissue loss; surface contours are not elevated or depressed; and skin is slightly hypopigmented, not indurated or inflexible.

Examination of the Veteran's right shoulder and back scar in July 2009 revealed a nontender 3 x 5 cm ellipsoid scar with no adherence to the underlying tissue and no underlying soft tissue loss; contour normal without elevation or depression; skin hypopigmented, slightly atrophic color, not indurated or inflexible.

The July 2009 VA examiner noted the right flank scar involves a 13 x 23 cm irregular area, nonadherent with no underlying soft tissue loss; contour normal without elevation or depression; thick skin type of changes, hypopigmented, slightly indurated, but not inflexible.

After review of the record, the Board finds the Veteran is not entitled to an increased disability rating in excess of 20 percent for a deep and nonlinear burn scar of the right biceps under Diagnostic Code 7801 for any period.  In order for a scar to be considered deep, it must be "one associated with underlying soft tissue damage."  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  The Veteran's only scar associated with underlying soft tissue damage is the scar on his right biceps, which measures 231 square cm.  A higher disability rating is not warranted unless the deep, nonlinear scar covers an area of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.

The Board further finds that the Veteran is not entitled to an increased disability rating in excess of 10 percent for unstable or painful scars of the right biceps and triceps under Diagnostic Code 7804 for any period.  As noted above, the Veteran has two service-connected scars that are painful, but not unstable.  In the absence of three or more scars that are unstable or painful or at least one scar that is both unstable and painful, a higher rating is not warranted under Diagnostic Code 7804.

After review of the evidence, the Board also finds that the Veteran is not entitled to an increased (compensable) disability rating for superficial (not associated with underlying tissue damage) and nonlinear burn scars of the right forearm, right triceps, right flank, right shoulder and back under Diagnostic Code 7802.  As discussed above, the Veteran has multiple superficial, nonlinear scars covering an area that in total measures 605 square cm, which does not meet the criteria under Diagnostic Code 7802 for a compensable rating.  To warrant a higher rating, the Veteran's superficial, nonlinear scars would have to cover a total area of 144 square inches (929 sq. cm.) or greater; or multiple superficial, nonlinear scars would have to qualify for separate evaluations that combined for a higher overall rating under Diagnostic Code 7802.

While the Veteran's scars were previously evaluated together under Diagnostic Code 7802 as 10 percent disabling and now, using the revised rating criteria, the Veteran's scars are evaluated as 0 percent (noncompensable) disabling under Diagnostic Code 7802, rating the Veteran's scars separately under 7801, 7802, and 7804, using the revised criteria, results in a higher combined rating of 30 percent for the Veteran.  For these reasons, the Board finds that the weight of the evidence is against the claims for increased disabilities ratings for service-connected scars under Diagnostic Codes 7801, 7802, and 7804, the claims must be denied, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

In addition, the Board finds the evidence to be in relative equipoise on the question of whether the Veteran has limitation of extension of the right arm due to burn scars of the right biceps, triceps, and forearm to warrant a separate compensable (10 percent) rating.  The Veteran reported at a July 2009 VA examination that he had "limitations of activities of reaching with that right arm secondary to stretching of the scars."  The VA examiner noted that the scar involvement included the right upper arm over the biceps and triceps area, over the right forearm, and some involvement over the right back.

Under Diagnostic Code 7805, scars can be evaluated for any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  The Board finds the Veteran's description of the limitation of motion and the VA examiner's report of the scar involvement indicate a limitation most analogous to limitation of extension of the forearm.  The Board further finds that the Veteran's limitation of extension of the forearm is a disabling effect not considered in the ratings of the scars provided under Diagnostic Codes 7801, 7802, and 7804; and therefore, the limitation of extension of the forearm warrants a separate 10 percent evaluation under Diagnostic Code 5207.  A 10 percent evaluation is assigned where there extension of the forearm is limited to 60 degrees.  38 C.F.R. § 4.71a.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating, and no more, for limitation of extension of the right arm is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  A rating higher than 10 percent is not warranted for any period as the evidence does not show limitation of extension of the forearm more nearly approximating 75 degrees, or limitation of flexion of the forearm to 90 degrees, or both limitation of flexion of the forearm to 100 degrees and limitation of extension of the forearm to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5207, 5206, and 5208.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected scars.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 7801 through 7805, specifically provide for disability ratings based on deep and nonlinear scars, superficial and nonlinear scars, painful and unstable scars, and any other disabling effects of the scars.  In this case, considering the lay and medical evidence, the Veteran's service-connected scars are characterized by one scar that is deep and nonlinear measuring 231 square centimeters; four scars that are superficial and nonlinear measuring a total of 605 square centimeters; and two scars that are painful.  In addition, the Veteran is being separately compensated for limitation of extension of his right arm due to scars.  These symptoms are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805.  Additionally, in the July 2009 VA scar examination, the Veteran reported no loss of work, "no physician-sanctioned days lost secondary to acute flares or incapacitation over 12 months."  In the absence of exceptional factors associated with the service-connected scars, the Board finds that the criteria for submission for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.              See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 20 percent for a deep and nonlinear burn scar of the right biceps is denied.

An increased disability rating in excess of 10 percent for unstable or painful scars of the right biceps and triceps is denied.

An increased (compensable) disability rating for superficial and nonlinear burn scars of the right forearm, right triceps, right flank, right shoulder, and back is denied.

A separate 10 percent disability rating, and no more, for limitation of extension of the right arm is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


